Respected President of the General Assembly,
On behalf of more than 1.3 billion people of India, I would like to congratulate every member state on the 75th anniversary of the United Nations.
India is proud of the fact that it is one of the Founding Members of the United Nations.
On this historic occasion, I have come to this global platform to share the sentiments of 1.3 billion people of India.
Your Excellency,
The world of 1945 was significantly different from today’s world.
The global situation, sources-resources, problems-solutions; all were quite different.
And as a result, the form and the composition of the United Nations, established with the aim of global welfare, were in accordance with the prevailing situation of those times.
Today we are in a completely different era.
In the 21st Century, the requirements and challenges of our present as well as our future are vastly different from those of the past.
Therefore, the international community today is faced with a very important question: Whether the character of the institution, constituted in the prevailing circumstances of 1945, is relevant even today?
With the changing times, if we don’t change, then the drive needed to bring change will also get weakened.
If we were to make an objective assesment of the performance of the United Nations over the last 75 years, we see several stellar achievements.
But at the same time, there are also several instances that point to the need for a serious introspection of the work of the United Nations.
One could say that we have successfully avoided a third World War. But we cannot deny that there have been several wars, and many more civil wars.
Several terrorist attacks shook the world and rivers of blood have continued to flow by.
In these wars and in these attacks, the people who died, they are people just like you and me.
Hundreds and thousands of children, who would have otherwise enriched this world with their presence, have left us prematurely.
So many people have lost their entire life savings and have become homeless refugees.
During those times and even today, can we suggest that efforts of the United Nations to tackle these issues were sufficient.
Over the last 8 to 9 months, the whole world has been battling the pandemic of the Coronavirus.
Where is the United Nations in this joint fight against the pandemic? Where is its effective response?
Your Excellency,
Reform in the responses, in the processes, and in the very character of the United Nations is the need of the hour.
It is a fact that the faith and respect that the United Nations enjoys among the 1.3 billion people in India is unparalleled.
But it is also true that the people of India have been waiting for a long time for the process for the reforms of the United Nations to get completed.
Today, people of India are concerned whether this reform-process will ever reach its logical conclusion.
For how long will India be kept out of the decision-making structures of the United Nations?
This is a country, which is the largest democracy of the world; This is a country with more than 18 per cent of the world population;
This is a country, which has hundreds of languages, hundreds of dialects, many sects, and many ideologies;
This is a country, which was a leading global economy for centuries and also one which has endured hundreds of years of foreign rule.
Excellency,
When we were strong, we were never a threat to the world, when we were weak, we never become a burden on the world.
Your Excellency,
How long would a country have to wait particularly when the transformational changes happening in that country affect a large part of the world?
Your Excellency,
The ideals on which the United Nations was founded and India’s own fundamental philosophy has a lot of commonality. They are not different from each other.
Within the halls of the United Nations, one has often heard the words “the world is one family”.
We treat the whole world as one family.
It is part of our culture, character and thinking.
In the United Nations too, India has always given priority to the welfare of the whole world.
India is the country, which sent its brave soldiers to about 50 peacekeeping missions the world over to keep peace.
India is that country, which in the course of maintaining peace, has lost the maximum number of its brave soldiers
Today every Indian, while seeing the contribution of India in the United Nations, aspires for India’s expanded role in the United Nations.
Excellency,
On 2 October, India initiated the ‘International Day of Non-Violence’ and on 21 June India initiated ‘International Day of Yoga’.
The initiatives for the Coalition for Disaster Resilient Infrastructure and the International Solar Alliance are realities today due to efforts of India.
India has always thought about the interests of the whole humankind and not about its own vested interests.
This philosophy has always been the driving force of India’s policies.
From India’s Neighbourhood First Policy to our Act East Policy, as well as the idea of Security and Growth for All in the Region, or our views towards the Indo Pacifc region, we have always worked for the interests of humankind and not driven by our own self-interests.
India’s partnerships are always guided by this very principle.
Any gesture of friendship by India towards one country is not directed against any third country.
When India strengthens its development partnership, it is not with any malafide intent of making the partner country dependent or hapless.
We have never hesitated from sharing experiences of our development. Your Excellency,
Even during these very difficult times of the raging pandemic, the pharmaceutical industry of India has sent essential medicines to more than 150 countries.
As the largest vaccine producing country of the world, I want to give one more assurance to the global community today.
India’s vaccine production and delivery capacity will be used to help all humanity in fighting this crisis.
In India and in our neighbourhood, we are moving ahead with phase 3 clinical trials in India.
India will also help all the countries in enhancing their cold chain and storage capacities for the delivery of the Vaccines.
Your Excellency,
Starting from January next year, India will also fulfil its responsibility as a non-permanent member of the Security Council.
I express my gratitude to all fellow members states who have bestowed this trust upon India.
As the world’s largest democracy we will bring our years of rich developmental experience for the benefit of the whole world.
Our way forward is to proceed from human welfare to the welfare of the World.
India will always speak in support of peace, security and prosperity.
India will not hesitate in raising its voice against the enemies of humanity, human race and human values — these include terrorism, smuggling of illegal weapons, drugs and money-laundering.
India’s cultural heritage, tradition, thousands of years of experience will always stand in good stead for the developing countries.
India’s experiences, and India’s developmental journey marked with its ups and downs will only add to strengthening the path to global welfare.
Your Excellency,
Following the mantra of Reform-Perform-Transform, India has made great efforts to bring about transformation in the lives of millions of its citizens.
These experiences are as useful for many countries of the world as they have been for us.
In just about 4-5 years, India has brought over 400 million people into the formal financial sector. This was not an easy task.
But India has proved that it can be done.
In just about 4-5 years, 600 million people have been freed from open defecation. This was not an easy task.jsIpjBut India has achieved it.
Within just about 2-3 years, more than 500 million people have been provided access to free health care services. This again was not an easy task.
But India was able to do this.
Today, India is one of the leaders in Digital Transactions.
Today, India is providing Digital Access to its millions of citizens, and in the process ensuring empowerment and transparency.
Today, we have also launched an ambitious campaign for a Tuberculosis free India by 2025.
Today, India is implementing a programme for providing piped drinking water to 150 million rural households.
Just a few days ago India has initiated a huge project for connecting its 600,000 villages with broadband optical fibre.
Your Excellency,
In the changed circumstances of the post-pandemic era, we are moving forward with the vision of a “Self-reliant India”.
A Self-reliant India will also be a Force Multiplier for the Global Economy.
Today, it is also being ensured that there is no discrimination in extending the benefits of all the schemes and initiatives to every citizen of the country.
Large scale efforts are being made in India to promote Women Entrepreneurship and Leadership.
Indian women, today, are the biggest beneficiaries of the largest Micro Financing Scheme of the world.
India is one of those countries where women are provided Paid Maternity Leave of 26 weeks.
In India, the rights of transgenders are also being secured through necessary legal reforms.
Your Excellency,
In its journey towards progress, India wants to learn from the world as well as share its own experiences with the world.
I am confident that on the occasion of its 75th anniversary, the United Nations and its member countries will endeavour with a strong commitment to maintain the relevance of this great institution.
Stability in the United Nations and empowerment of the United Nations are essential for the welfare of the world.
On the occasion of the 75th anniversary of the United Nations, let us once again pledge to dedicate ourselves for the welfare of the world.
Thank you.